UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4117

ORVILLE ISAAC WRIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, District Judge.
(CR-95-76)

Submitted: January 21, 1997

Decided: February 7, 1997

Before MURNAGHAN and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lewis A. Thompson, III, BANZET, BANZET & THOMPSON,
P.L.L.C., Warrenton, North Carolina, for Appellant. Janice McKenzie
Cole, United States Attorney, Christine Witcover Dean, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Orville Wright appeals from a district court judgment entered pur-
suant to a jury verdict finding him guilty of violating 21 U.S.C.A.
§ 841(a)(1) (West 1981 & Supp. 1995), and 21 U.S.C. § 846 (1994).
Wright challenges only his sentence on appeal, contending that the
district court erred in determining the quantity of drugs attributable to
him, and by finding him to be a manager or supervisor under U.S.S.G.
§ 3B1.1(c). See U. S. SENTENCING GUIDELINES MANUAL
§ 3B1.1(c) (1995).

The district court found that Wright was responsible for at least 50
kilograms of cocaine. Testimony from the trial and sentencing hearing
tended to prove that Wright received over 50 kilograms from a single
source, a dealer named Roy Finch. This figure was largely predicated
on Finch's testimony regarding the amounts he supplied to Wright
and to others. At the sentencing hearing, Wright's counsel attempted
to show that the quantity of drugs the Government claimed that
Wright received from Finch was exaggerated. His strategy was to
elicit testimony showing that Finch provided a sufficient quantity of
drugs to his other customers that he could not have provided 50 kilo-
grams of cocaine to Wright. The district court, however, prohibited
the questioning based on the Government's relevancy objection.

Wright contends that the court's action deprived him of the oppor-
tunity to rebut the Government's case concerning the amount of drugs
attributable to him. We disagree. First, the amount of drugs which
Finch distributed was unclear, so there was no accurate base point
from which to subtract Finch's sales to other customers. Second, even
using as a base point the lowest figure that Wright could possibly rely
on to represent Finch's total sales--the 150 kilogram total upon
which Finch's own sentence was based--the evidence of record failed
to support a finding that Wright did not receive at least 50 kilograms
of that total.

                     2
Finch testified to having only four or five customers. He left no
doubt that the bulk of his sales were to Wright and one other person,
Joseph Neal, who received drug quantities substantially equal to those
of Wright. Neal's testimony, and that of a Special Agent who inter-
viewed both Neal and Finch, established that Neal received over 50
kilograms of cocaine from Finch. Moreover, Finch testified that
Wright and Neal were his only "kilo" customers, and that he provided
far lesser quantities of drugs--ranging from one-eighth of an ounce
to a few ounces--to his other customers, with the exception of a sin-
gle occasion where he provided one kilo to another customer.

Even if Wright could have presented some scenario by which his
drug quantities from Finch would total less than 50 kilograms, other
testimony in this case established that Wright was involved with sub-
stantial drug sales aside from Finch. The district court could have eas-
ily attributed one or two dozen additional kilograms to Wright based
on this testimony. Hence, viewing the evidence relating to drug quan-
tity as a whole, we find no basis for concluding that Wright's strategy
had any chance of success. We therefore conclude that the district
court did not err by prohibiting questions asked to support this strat-
egy, or in attributing at least 50 kilograms of cocaine to Wright.

Wright also contends that the district court erred by including a
two-level adjustment to his offense level for being a manager or
supervisor within the meaning of section 3B1.1(c) of the guidelines.
Again, however, we find no error. The court's finding was based on
Wright's arrangement with Linda Lassiter. The evidence established
that Wright "fronted" drugs to Lassiter, who then sold the drugs and
returned all proceeds to Wright. Lassiter testified that she gave
Wright the proceeds because he told her to do so.

The district court considered but rejected at the sentencing hearing
Wright's position that he did not exercise control over Lassiter inas-
much as he did not tell her when, how, or to whom to sell drugs. We
agree with the district court that this particular type of control was not
a predicate to imposing a two-level adjustment under section
3B1.1(c). Rather, the fact that Wright provided Lassiter drugs on
credit, and required her to return all proceeds to him, established that
Lassiter was not a typical customer but was instead substantially con-

                     3
trolled by Wright. This control, and the fact that Wright received
all the proceeds, justified the imposition of the adjustment. See
§ 3B1.1(c) (application note 4).

We therefore affirm the district court judgment. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4